Notice of Non-Responsive Reply
The present application is being examined under the Patent Prosecution Highway program in accordance with the petition granted on 05 October 2020.  The submission filed 22 October 2021 includes substantial amendments but has not been furnished with a statement certifying that the amended or newly added subject matter sufficiently corresponds to the allowable/patentable claims in the Office of the earlier examination (OEE), as required by the Special Examining Procedures detailed in item IV of the Implementation of the Global and IP5 Patent Prosecution Highway (PPH) Pilot Programs with Participating Offices:
Any claims amended or added after the grant of the request for participation in the
Global/IP5 PPH pilot program must sufficiently correspond to one or more
allowable/patentable claims in the OEE application. The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application.  If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.

See also Required Documents for acceptable formatting of the certification statement:
A claims correspondence table in English, indicating how and certifying that all the claims in the U.S. application correspond to allowable/patentable claims in the OEE application.

	A copy of the document titled Implementation of the Global and IP5 Patent Prosecution
Highway (PPH) Pilot Programs with Participating Offices is available at the following URL:
global-ip5.pdf (uspto.gov) and additional information regarding program requirements can be found here: https://www.uspto.gov/patents/basics/intemational-protection/patent-prosecution-highway-pphfast-track.1
Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793


    
        
            
    

    
        1 In order to “sufficiently correspond,” the claims must have the same or substantially similar scope.